Exhibit 10.1

Restricted Stock Unit Agreement

Non-Employee Director

PERDOCEO EDUCATION CORPORATION

2016 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated ______, 20__ (the
“Grant Date”), is by and between Perdoceo Education Corporation, a Delaware
corporation (the “Company”), and _________________ (the “Participant”).

To evidence such award and to set forth its terms, the Company and the
Participant agree as follows.  All capitalized terms not otherwise defined in
this Agreement shall have the meaning set forth in the Career Education
Corporation 2016 Incentive Compensation Plan, as amended from time to time (the
“Plan”).

1.Grant of Restricted Stock Units. Subject to and upon the terms and conditions
set forth in this Agreement and the Plan, the Committee granted to the
Participant ____________ Restricted Stock Units (the “RSUs”) on the Grant Date,
and the Participant hereby accepts the grant of the RSUs as set forth herein.

2.Limitations on Transferability. Except in the event of the death of the
Participant, at any time prior to the payment date for the RSUs (the “Settlement
Date”), the RSUs, or any interest therein, cannot be directly or indirectly
transferred, sold, assigned, pledged, hypothecated, encumbered or otherwise
disposed.

3.Vesting.  Subject to the provisions of Sections 5 and 6 of this Agreement, the
RSUs shall cease to be restricted and shall become non-forfeitable (thereafter
being referred to as “Vested Shares”) in _____ [equal] installment[s] on [each
of] ___________________ ([each a] “Vesting Date”)[; provided, however, that a
whole number of RSUs shall vest on each Vesting Date and the Company shall
accordingly allocate such RSUs across the Vesting Dates as evenly as possible].

Notwithstanding the foregoing, and subject to Sections 5 and 6 below, in the
event that the Participant incurs a Termination of Service prior to any Vesting
Date, any RSUs that were unvested at the date of such Termination of Service
shall be immediately forfeited to the Company.

4.Crediting and Settling RSUs.

(a)RSU Accounts. The Company shall establish an account on its books for each
Participant who receives a grant of RSUs (the “RSU Account”).  The RSUs granted
hereby shall be credited to the Participant’s RSU Account as of the Grant
Date.  The RSU Account shall be maintained for record keeping purposes only and
the Company shall not be obligated to segregate or set aside assets representing
securities or other amounts credited to the RSU Account.  The obligation to make
distributions of securities or other amounts credited to the RSU Account shall
be an unfunded, unsecured obligation of the Company.

(b)Settlement of RSU Accounts. The Company shall settle the RSU Account by
delivering to the holder thereof (who may be the Participant or his or her
beneficiary determined in accordance with Article XIV of the Plan, as
applicable) a number of Shares equal to the whole number of Vested Shares
underlying the RSUs then credited to the Participant’s RSU Account (or a
specified portion in the event of any partial settlement).  The Settlement Date
for all RSUs credited to a Participant’s RSU Account shall be as soon as
administratively practical following the date on which the restrictions
applicable to any portion of the RSUs

-1-

 

--------------------------------------------------------------------------------

 

granted hereby have lapsed, but in no event shall such Settlement Date be later
than March 15 of the calendar year following the calendar year in which the
restrictions applicable to an the RSUs have lapsed.

5.Termination of Service. Subject to Section 6, the provisions of this Section 5
shall apply in the event the Participant incurs a Termination of Service at any
time prior to an applicable Vesting Date set forth in Section 3:

(a)If the Participant incurs a Termination of Service because of his or her
death or Disability, any RSUs that had not become Vested Shares prior to the
date of the Termination of Service shall become Vested Shares, and, as of the
relevant Settlement Date, the Participant (or his or her beneficiary, as
applicable) shall own a number of Shares equal to the whole number of Vested
Shares underlying the RSUs free of all restrictions otherwise imposed by this
Agreement except for Shares used to satisfy the tax withholding obligations set
forth in Section 16 of this Agreement or otherwise required by any taxing
authority.

(b)If the Participant incurs a Termination of Service at the time of the
Company’s 20___ annual meeting of stockholders due to his or her failure to be
nominated for, or refusal to stand for, reelection as a director at such annual
meeting, any RSUs that had not become Vested Shares prior to the date of the
Termination of Service shall become Vested Shares on the [next] Vesting Date,
and, as of the relevant Settlement Date, the Participant (or his or her
beneficiary, as applicable) shall own a number of Shares equal to the whole
number of Vested Shares underlying the RSUs free of all restrictions otherwise
imposed by this Agreement except for Shares used to satisfy the tax withholding
obligations set forth in Section 16 of this Agreement or otherwise required by
any taxing authority.

(c)If the Participant incurs a Termination of Service for any reason other than
his or her death or Disability or the circumstances described in Section 5(b),
then any RSUs that had not become Vested Shares prior to the date of the
Termination of Service shall be immediately forfeited to the Company.

(d)Notwithstanding any other provision in this Agreement, if the Participant is
a "specified employee" (as such term is defined for purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”)) at the time of his
or her Termination of Service, no amount that is subject to Code Section 409A
and that becomes payable under this Agreement by reason of such Termination of
Service shall be paid to the Participant before the earlier of (i) the
expiration of the six (6) month period measured from the date of the
Participant’s Termination of Service, and (ii) the date of the Participant's
death.

6.Change in Control. Upon a Change in Control, the Participant will have such
rights with respect to the RSUs as are provided for in the Plan.

7.Stock Certificates and Escrow.  On each Settlement Date, the Company, at its
election, shall either (a) credit any Shares issued to the Participant pursuant
hereto through a book entry on the records kept by the Company’s stockholder
record keeper, or (b) issue certificates for such Shares.

8.Adjustments.  The Committee may make or provide for such adjustments to the
RSUs as provided for in Section 4.3 of the Plan.

9.Effect of Amendment of Plan or Agreement.  No discontinuation, modification,
or amendment of the Plan may, without the written consent of the Participant,
adversely affect the

-2-

 

--------------------------------------------------------------------------------

 

rights of the Participant under this Agreement, except as otherwise provided
under the Plan. This Agreement may be amended as provided under the Plan, but
except as provided in the Plan no such amendment shall adversely affect the
Participant’s rights under the Agreement without the Participant’s written
consent, unless otherwise permitted by the Plan.

10.No Limitation on Rights of the Company.  This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

11.Stockholder Rights.  The RSUs shall not represent an equity security of the
Company and shall not carry any voting or dividend rights.  The Participant
shall have no rights of a stockholder of the Company with respect to any Vested
Shares to be issued pursuant to a RSU until certificates for the Shares
underlying the RSUs granted hereby are issued to the Participant or such Shares
are otherwise reflected in a book entry on the records kept by the Company’s
stockholder record keeper.  Notwithstanding the foregoing, on the relevant
Settlement Date, the Participant shall be entitled to receive an amount in cash
equal to the dividends, if any, that would have become payable on or after the
Vesting Date, but prior to the Settlement Date, with respect to the Shares
issued on the Settlement Date.

12.Compliance with Applicable Laws and Regulations.  Notwithstanding anything
herein to the contrary, the Company shall not be obligated to either (a) cause
to be issued or delivered any certificates for any Vested Shares, or (b) credit
a book entry related to the Vested Shares to be entered on the records of the
Company’s stockholder record keeper, unless and until the Company is advised by
its counsel that such payment is in compliance with all applicable laws,
regulations of governmental authority, and the requirements of any exchange upon
which Shares are traded. The Company may require, as a condition of such
payment, and in order to ensure compliance with such laws, regulations and
requirements, that the Participant make such covenants, agreements, and
representations as the Company, in its sole discretion, considers necessary or
desirable.

13.Agreement Not a Contract of Employment or Other Relationship.  This Agreement
is not a contract of employment, and the terms of employment of the Participant
or other relationship of the Participant with the Company shall not be affected
in any way by this Agreement except as specifically provided herein.  The
Participant’s execution or acceptance of this Agreement shall not be construed
as conferring any legal rights upon the Participant for a continuation of an
employment or other relationship with the Company, nor shall it interfere with
the right of the Company to discharge the Participant and to treat him or her
without regard to the effect which such treatment might have upon him or her as
a Participant.

14.No Guarantee of Future Awards. This Agreement does not guarantee the
Participant the right to or expectation of future Awards under the Plan or any
future plan adopted by the Company.

15.No Impact on Other Benefits. The value of the Participant's RSUs is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

16.Tax Consequences. The Participant acknowledges and agrees that the
Participant is responsible for all taxes and tax consequences with respect to
the grant of RSUs, the lapse of restrictions otherwise imposed by this Agreement
and the issuance of Shares pursuant hereto.  The Participant further
acknowledges that it is the Participant’s responsibility

-3-

 

--------------------------------------------------------------------------------

 

to obtain any advice that the Participant deems necessary or appropriate with
respect to any and all tax matters that may exist as a result of the grant of
the RSUs, the lapse of restrictions otherwise imposed by this Agreement and the
issuance of Shares pursuant hereto.  Notwithstanding any other provision of this
Agreement, Shares shall not be issued to the Participant pursuant hereto unless,
as provided in Article XVIII of the Plan, the Participant shall have paid to the
Company, or made arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to the grant of the RSUs, the lapse of restrictions
otherwise imposed by this Agreement and the issuance of Shares pursuant hereto.

17.Disclosure Rights.  Except as required by applicable law, the Company (or any
of its Affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Common Stock, RSUs or Vested
Shares, and such holder shall have no right to be advised of, any material
information regarding the Company at any time prior to, upon or in connection
with receipt of the Shares.

18.Notices.  Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Participant, to the address
appearing on the records of the Company.  Such communication or notice shall be
delivered personally or sent by certified, registered, or express mail, postage
prepaid, return receipt requested, or by a reputable overnight delivery service.
Any such notice shall be deemed given when received by the intended
recipient.  Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Participant may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Participant, and the Participant hereby consents to receive such notice by
electronic delivery.  To the extent permitted in an electronically delivered
notice described in the previous sentence, the Participant shall be permitted to
respond to such notice or communication by way of a responsive electronic
communication, including by electronic mail.

19.Successors and Assigns.  Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Participant and the successors and assigns of the Company.

20.Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code or an exemption thereunder and shall be
construed and interpreted in a manner that is consistent with the requirements
for avoiding additional taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Company be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A of the Code.
Notwithstanding any provision of this Agreement or the Plan to the contrary, to
the extent that the Committee determines that any portion of the RSUs granted
hereunder is subject to Section 409A of the Code and fails to comply with the
requirements thereof, the Committee reserves the right to amend, restructure,
terminate or replace such portion of the RSUs in order to cause it to either not
be subject to Section 409A of the Code or to comply with the applicable
provisions of such section.

21.Governing Law.  This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of Delaware without regard to the
principles thereof relating to the conflicts of laws.

-4-

 

--------------------------------------------------------------------------------

 

22.Receipt of Plan.  The Participant acknowledges receipt of a copy of the Plan,
and represents that the Participant is familiar with the terms and provisions
thereof, and hereby accepts the RSUs subject to all the terms and provisions of
this Agreement and of the Plan.  The Shares issued pursuant hereto are granted
pursuant to the terms of the Plan, the terms of which are incorporated herein by
reference, and the RSUs and such Shares shall in all respects be interpreted in
accordance with the Plan.  The Committee shall interpret and construe the Plan
and this Agreement, and its interpretation and determination shall be conclusive
and binding upon the parties hereto and any other person claiming an interest
hereunder, with respect to any issue arising hereunder or thereunder.

23.Cooperation.  In the event of any pending or threatened investigation,
proceeding, lawsuit, claim or legal action against or involving the Company, the
Participant acknowledges and agrees to cooperate to the fullest extent possible
in the investigation, preparation, prosecution, or defense of the Company’s
case, including, but not limited to, the execution of affidavits or documents,
providing of information requested by the Company or the Company’s counsel, and
meeting with Company representatives or the Company’s counsel.  Nothing in this
paragraph shall be construed as suggesting or implying that the Participant
should testify in any way other than truthfully or provide anything other than
accurate, truthful information.

24.Counterparts.   This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

25.Headings.  The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

26.Entire Agreement.  This Agreement, together with the Plan, constitute the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

27.Waiver; Cumulative Rights.  The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing.  Each and every right hereunder is cumulative and
may be exercised in part or in whole from time to time.

28.Severability.  If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

29.Construction.  Notwithstanding any other provision of this Agreement, this
Agreement is made, and the RSUs and Shares are granted, pursuant to the Plan and
are in all respects limited by and subject to the express provisions of the
Plan, as amended from time to time. To the extent any provision of this
Agreement is inconsistent or in conflict with any term or provision of the Plan,
the Plan shall govern. The interpretation and construction by the Committee of
the Plan, this Agreement and any such rules and regulations adopted by the
Committee for purposes of administering the Plan, shall be final and binding
upon the Participant and all other persons.

[Signature Page Follows]

-5-

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first written above.

 

PERDOCEO EDUCATION CORPORATION

 

 

 

 

[Name]

[Title]

 

 

PARTICIPANT

By:

 

 

 

Name:

 

 

-6-

 